Title: To Alexander Hamilton from James Wilkinson, 12 November 1799
From: Wilkinson, James
To: Hamilton, Alexander


PhiladelphiaNov 12th: 1799.
Sir
I arrived here on Saturday & shall proceed on my Journey the 15th., and expect to reach Norfolk on the 20th.
I take the Liberty to submit the enclosed to you from Lt Claiborne, who stands for a Company in place of Kreemer disgraced, and to advise that He should receive recruiting Instructions, in order to compleat his Command—altho unauthorized I can not forbear offering the Opinion, that the marine Corps should perform all duties relative to the Navy—and I apprehend that four Setinels must be sufficient to protect the unlaunched Hull of a Vessel at a place of peace & safety. I know no thing & therefore will say nothing of the person Mr C. recommends for a Commission, but of Himself it may be observed, that he is a good officer in his place, tho somewhat presuming.
Hamtramck begs to be permited to go to Cincinnati to Winter with his Wife, you have his Letter under cover, & I beg you to advise me what to do with Him—to grant his request will be to remove Him from the proper point of residence & Command. With the most respectful attachment
I am Sir Yr. Mo Ob Se

Ja Wilkinson
Majr. General Hamilton


